DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "the functional test" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cosmetic test" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cosmetic test" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the steps that are performed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 8 & 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1-15 are directed to a computer implemented method (as seen in the 112 rejection above); As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; are directed to a judicial exception (i.e. an abstract idea).
Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts.  Claim 1, as representative, is directed to a series of steps including determine identifying information for the used electronic device, perform a functional test on the used electronic device; transmitting data regarding the condition of the used electronic device, and determining an approximate value of the device.  The addition of the limitations that narrow the idea (such as the applications added to device for usage and value) merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.  
This concept is considered a fundamental economic practice inasmuch as allowing users to utilize virtual marketplace (i.e., buying selling goods albeit virtually is still buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)). Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of providing a user with an offer to bid (purchase) a service (device). Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).
Additionally, this concept is considered a method of organizing human activity by providing a virtual marketplace and other various information requested by a buyer/user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities (i.e. presenting sales or auctions, and reviews of service providers), advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)). Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales activities or behaviors abstract. One such example is the use of advertising as an exchange or currency (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Additional precedential courts have found abstract examples of organizing human activity to (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
Finally, the concept of identifying and transmitting sales in a virtual marketplace between users further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. an online marketplace, interfaces with apps, interactions with websites, and various forms of software for presenting items to a user). These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (i.e. an app for online marketplace, interfaces with websites, interactions with websites, and various forms of software for presenting items to a user) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the concept identifying and transmitting potential sales information to a user, and carrying out the transaction with routine, conventional activity specified at a 
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)]. The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The claims provide minimal technical structure or 
Conclusion in view of the Test: Independent claim 1 is rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edmondson et al. (US Patent Pub. 20150206200; referred to hereinafter as Edmondson).
Claims 1 & 9:	Edmondson disclose a method for remote valuation and resale of an electronic device (0006-0011) comprising, installing a first application on the electronic device, using the first application to identify the electronic device (0029-0033), using the first application to search at least one database for resale values for devices similar to the electronic device, using the first application to determine an approximate resale value for the electronic device, using the first application to display the 
Claims 2 & 3:	Edmondson disclose database is located on a reseller website or on a server (0029-0035).
Claim 4:	Edmondson disclose the evaluation of the electronic device comprises at least one of the following: performing a functional test; performing a cosmetic test (0035-0048 & 0060).
Claim 5:	Edmondson disclose functional test comprises testing at least one of the following functions of the electronic device: testing the battery of the electronic device; testing at least one camera of the electronic device; testing at least one of the buttons of the electronic device; testing the touchscreen of the electronic device; testing the display of the electronic device; testing the wi-fi connection of the electronic device; testing the cellular transmitter and receiver of the electronic device; testing the Bluetooth connection of the electronic device; testing the microphone of the electronic device; testing the speaker of the electronic device; testing at least one biometric scanner of the electronic device; testing the NFC function of the electronic device; testing the processor of the electronic device; testing the memory of the electronic device; testing the light sensor of the electronic device; testing the GPS function of the 
Claim 6:	Edmondson disclose displaying instructions for a cosmetic evaluation on the electronic device, receiving information regarding the device under test's cosmetic condition via the electronic device (0060 & 0094).
Claim 7:	Edmondson disclose displaying instructions for taking at least one photograph of the electronic device using the electronic device's own camera and a reflective surface; receiving at least one photograph of the electronic device; analyzing the at least one photograph (0060).
Claims 8 & 10:	Edmondson disclose at least one reseller website for resale values for devices similar to the electronic device comprises searching at least one proprietary website belonging to a reseller and wherein the steps are performed daily (0048-0055).
Claims 11-13:	Edmondson disclose finding at least two resale values for devices similar to the electronic device, calculating the average of the at least two resale values; or determining the highest value of the at least two resale values (0039 & 0052-0055).
Claim 14:	Edmondson disclose display at least one past approximate resale value to the consumer (0035-0039 & 0052).
Claim 15:	Edmondson disclose using the first application to display at least one projected future value to the consumer (0008).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schroeder (20120198279) refers to a request to perform a test instruction on one or more of a plurality of computing devices is received at a server. The test instruction may be configured to test an application or capability associated with the one or more computing devices. The test instruction may be written in accordance with a computer programming language capable of being translated into a plurality of different programming language instructions sets. A first computing device may be selected from the plurality of computing devices. The first computing device may be capable of performing instructions written in a first one of the computer programming language instruction sets. The test instruction may be transmitted to the first computing device via the network. A response message may be received from the first computing device.
Graffia (20150356637) refers to retail station for electronic device evaluation provides a connection interface that supports connection to an electronic device. Software evaluates or provides access to other software to evaluate the electronic device by querying it to collect information to determine its status and value for trade-in. Guidance is provided to aid a customer service representative in processing a trade-in transaction. Data is collected or access is granted to other software to collect data to support a trade-in transaction. Preferred methods of the invention use a station in the form of a tablet or countertop devices. The methods guide and facilitate a trade in in a retail environment, while checking data to ensure that the electronic device does not 
Burmester (2016019607) refers to  implementations include receiving a request from a mobile station to access a device appraisal service, retrieving one or more parameters associated with the mobile station, where the parameters include at least a mobile directory number (MDN) of the mobile station, automatically determining a model of the mobile station based on the MDN, displaying, at the mobile station, a web interface of the device appraisal service, providing for display in the web interface an identification of the model of the mobile station and user interface elements to receive condition information of the mobile station, determining a trade-in value of the mobile station based on the identified model and the condition information, and providing the trade-in value of the mobile station to the web interface for display at the mobile station.

The referenced citations made in the rejection above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNIT PANDYA/Primary Examiner, Art Unit 3649